Opinion issued December 31, 2009






 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00357-CR
____________

CALVIN JEROD HENDERSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause No. 1197596




MEMORANDUM  OPINION

          Appellant, Calvin Jerod Henderson, was convicted by a jury of the offense of
possession of a controlled substance, and the trial court assessed punishment at
confinement for 12 years and a $10,000.00 fine.  We affirm.   Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,
810 (Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of her right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
   Attorney Dionne S. Press must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
          We affirm the judgment of the trial court.
          We deny as moot any pending motions. 
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).